Citation Nr: 1611100	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a disorder manifested by chest pain.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to February 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are duplicative of the evidence in VBMS.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain VA examinations and adequate medical opinions.  The Veteran was afforded VA examinations in connection with his claims for service connection for a back disorder and chest pain in December 2012, and clarifying medical opinions were issued in March 2014.  However, the Board finds those opinions to be inadequate.

First, regarding the Veteran's chest pain, the December 2012 VA examiner diagnosed non-specific atypical chest pain, most likely chest wall muscles/ligaments strain.  The examiner opined that it was not caused by or a result of the chest congestion during service because there was no chest congestion on physical examination.  The March 2014 VA examiner reiterated that the Veteran's chest pain is not caused by or secondary to chest congestion in service because his chest examination was normal with no chest congestion.  However, the examiner did not explain the etiology of the Veteran's chest wall muscle or ligament strain.

Second, regarding the back disorder, the December 2012 examiner diagnosed chronic intermittent low back pain, mostly left upper leg pain.  Further, the examiner stated that the Veteran indicated that his pain started five years ago, and that the Veteran may have pulled his muscle during civilian life.  In his September 2013 notice of disagreement, the Veteran indicated that he told his examiner that his back has been hurting for 25 years not for five.  Subsequently, a clarifying opinion was issued in March 2014.  In that opinion, the examiner opined that the Veteran had intermittent chronic lower back pain secondary to degenerative arthritis and mild scoliosis.  Next, the examiner opined that the Veteran's back pain is not related to service.  The examiner stated that the Veteran had a muscle spasm in 1985 which was treated by muscle relaxants and resolved, and that the degenerative arthritis is a natural progressive condition of joint cartilage changes and narrowing of joint space.  However, the Veteran has indicated that he has had back pain ever since he left the Army.  See June 2014 substantive appeal.  On remand, the examiner must address the Veteran's lay statements regarding his back since separation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, schedule the Veteran with a qualified VA examiner for a medical examination and an opinion regarding the Veteran's chest.  The examiner must review all pertinent records associated with the claims file and it must be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must list all diagnoses of the Veteran's chest since May 2012.  If there is no chest wall muscle or ligament strain the examiner provide a supporting explanation.

Second, for each diagnosed chest disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is related to an event, injury, or disease incurred during active duty service, to specifically include the Veteran's in service chest congestion.  The examiner must address the Veteran's lay statements that he has had chest pain ever since he left service.

3.  After any additional records are associated with the claims file, schedule the Veteran with a qualified VA examiner for a medical examination and an opinion regarding the Veteran's low back.  The examiner must review all pertinent records associated with the claims file and it must be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must list all current diagnoses of the Veteran's low back.  

Second, for each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is related to active duty service, to specifically include the Veteran's muscle spasm in February 1985.  The examiner must address the Veteran's statements that he has had back pain ever since he left service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

